Citation Nr: 0933603	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a wound of the right hand.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2004 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In correspondence received from the Veteran in February 2009, 
he stated that he was withdrawing his appeals for earlier 
effective dates.  Accordingly, these issues will not be 
addressed in the decision below.


FINDINGS OF FACT

1.  The service-connected gunshot wound residuals of the 
right hand with damage to Muscle Groups VIII and IX result in 
no worse than moderately severe muscle disability; the 
medical evidence reflects no evidence of ragged, depressed 
scars, loss of deep fascia or muscle substance, and does not 
indicate severe impairment on tests of strength, endurance or 
coordinated movements compared with the corresponding muscles 
of the uninjured side; there is no limitation of motion.

2.  The Veteran's service-connected PTSD and gunshot wound 
residuals of the right hand do not preclude substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's gunshot wound residuals of the right hand have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.55, 
4.56, 4.71a, 4.73 (Diagnostic Codes 5308, 5309) (2008).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in February 2004, March 2006, 
and July 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence was required to 
substantiate his claim for TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the United States Court of Appeals 
for Veterans Claims' holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), concerning increased compensation claims 
and 38 U.S.C.A. § 5103(a) notice requirements, and finds that 
further notification is not necessary.  With such claims, 
section 5103(a) compliant notice must meet the following 
four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant, 
(2) when a reasonable person could be expected to understand 
from the notice what was needed, or (3) when a benefit could 
not have been awarded as a matter of law.  Id., at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the Veteran was questioned about the 
effect the worsening of his gunshot wound of the right hand 
had on his daily life and occupational activities at both his 
June 2004, and October 2006 VA examinations performed in 
association with this claim.  In response to questioning 
regarding the impact of his disability on his daily life, the 
Veteran reported that he had decreased grip strength and 
chronic pain that caused problems opening jars, and he noted 
that his pain worsened if he used the hand or did any kind of 
gripping or lifting.  The Veteran also noted that he was 
bothered by cold sensitivity.  He stated that occupationally, 
his disability did not have any effect because he was 
retired.  The Board finds that the responses to the 
questioning at both the June 2004 and October 2006 VA 
examinations show that the Veteran had actual knowledge that 
medical and lay evidence was required to show an increase in 
severity, including the impact on his daily life and 
employment.

Further, letters dated in March 2006 and July 2008, provided 
notice that a disability rating would be determined by 
application of the rating schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The rating schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The Veteran was made aware of this.  In addition, 
both letters provided notice to the Veteran of the types of 
evidence, both medical and lay that could be submitted in 
support of his claim and the July 2008 letter provided the 
Veteran with rating codes on which his disability would be 
rated.  In light of the foregoing, the Board finds that, 
while the notice requirements of Vazquez-Flores were not met 
as contemplated by the Court, the administrative appeal 
process provided the Veteran with notice of the specific 
rating criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Vazquez-Flores Court.  Consequently, a 
remand is not now required to furnish additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), social security 
administration (SSA) records, VA and private medical records, 
and provided three examinations in furtherance of his claim 
for a higher rating.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Lastly, the Board notes that VA examinations with respect to 
an increased rating for a right hand wound were obtained in 
June 2004, July 2005, and October 2006.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2008).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate 
as they were predicated on consideration of the STRs, and VA 
medical records in the Veteran's claims file, considered all 
of the pertinent evidence of record, and provided information 
necessary to apply the relevant diagnostic codes pertaining 
to the Veteran's right hand.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim for an 
increased rating has been met.  38 C.F.R. § 3.159(c) (4).

II. Right hand gunshot wound

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008). 
 
The RO has evaluated the Veteran's gun shot wound of the 
right hand under diagnostic code 5308, which provides for 
evaluating injuries to Muscle Group VIII, which encompasses 
muscles arising mainly from the external condyle of humerus: 
extensors of carpus, fingers, and thumb; and supinator.  
Their functions include extension of the wrist, fingers and 
thumb; and abduction of the thumb.  The Veteran's disability 
is currently rated pursuant to Diagnostic Code 5308 as 
"moderately severe" with a 20 percent rating.  A severe 
disability of the dominant hand (the Veteran's right hand) 
warrants a 30 percent rating.  This is the highest rating 
available under diagnostic code 5308.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5308 (2008).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2008).  VA regulations define the terms slight, 
moderate, moderately severe, and severe disabilities of 
muscles.  38 C.F.R. § 4.56 (2008).

A slight disability is a simple muscle wound of without 
debridement or infection, with service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability. The cardinal signs are: 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  Objective findings consist of minimal scar, no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or metallic fragments retained in 
muscle tissue.

A moderate disability is defined as a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection, with service department record or other 
evidence of in-service treatment for the wound, and record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined above, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings consist of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability is defined as a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, and record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
above, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings consist of entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.

Severe disability of the muscles requires ragged, depressed 
and adherent scars, loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area, and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4)(iii).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4)(iii).

The Veteran contends that he is entitled to a higher (30 
percent) evaluation for his service-connected gunshot wound 
residuals of the right hand because he experiences chronic 
pain with decreased grip, limitation of motion of his fingers 
and multiple scars.

A November 1967 Orthopedic Clinic evaluation noted that the 
Veteran had an old open fracture of the 3rd metacarpal 
secondary to a gunshot wound in May 1967.  The gunshot wound 
resulted in mild shortening of the 3rd metacarpal with only 
fair to good union of the fracture, and noted that there was 
normal range of motion of the joints on the hand.  The 
examiner noted that the Veteran might have slight permanent 
loss of strength.  A November 1967 notation also noted a 
bullet wound of the right hand, noting that it entered at the 
tip of the index and middle finger and exited at the dorsum 
of the hand, noting that all nerve functions were intact.

At a June 2004 VA General medical examination, the Veteran 
noted that he incurred a gunshot wound to the palm of his 
right hand which fractured the bones, and noted that he now 
had arthritis in the hand.  On examination, the examiner 
noted that the Veteran's right hand revealed a well-blended, 
well healed, almost indistinguishable, non-cheilotic, non-
functionally limiting scar on the right palmar surface, which 
measured 5.5 centimeters in length and was perfectly aligned 
with the life line crease in the palmar surface of the right 
hand.  An x-ray taken at the time of the examination, noted 
some old post-traumatic changes in the right hand along with 
localized mild degenerative changes.  The examiner assessed 
the Veteran with chronic residuals associated with the 
gunshot wound of the right hand, and also noted arthritic 
changes more advanced in the left hand than the right hand, 
and therefore noted that it was not at least as likely as not 
that the arthritic changes in the right hand were related to 
the gunshot wound, although the localized posttraumatic 
changes would be.

The Veteran was afforded a VA examination in July 2005.  At 
this examination, the examiner noted that the Veteran had 
sustained a gunshot wound of the right hand, which resulted 
in fracture of the third metacarpal bone, and which was 
treated with open fixation and placement of the hand in a 
plaster cast.  The Veteran's wounds healed well and there was 
fair to good union of the fracture but not perfect union.  
There was shortening of the third right metacarpal bone 
resulting in shortening of the middle finger also.  The 
Veteran's right middle finger was about 3/4 of an inch shorter 
than the left.  There was also a laceration of the distal 
segment of the index finger, middle finger, and thumb which 
resulted in partial loss of sensation on the radial sides of 
these fingers and the pulp of the thumb.  The examiner, T.H., 
M.D., noted that it was the initial evaluation of the 
Orthopedic Service that there was a slight permanent loss of 
strength of the right hand, and the Veteran noted that his 
right hand remained weaker than his left after the injury.

On examination, the examiner, Dr. H. noted a bony deformity 
over the old fractured area of the right third metatarsal 
bone, noting that palpation of this area elicited some 
tenderness.  The examiner also noted that the right middle 
finger was about 3/4 of an inch shorter than the middle finger 
on the left hand.  Dr. H. noted that although the muscles of 
the thenar eminence of the right hand appeared to be somewhat 
atrophic, the left hand also had similar atrophic appearance, 
so this atrophic appearance could not be secondary to the old 
gunshot wound.  The examiner noted that range of motion of 
all interphalangeal joints, metacarpophalangeal joints, and 
the right wrist was normal.  The Veteran could touch the tips 
of each finger to the tip of the thumb without any problems, 
and the Veteran could make a fist and touch the tips of all 
the fingers to the crease of the palm without any gaps.  
However, Dr. H. noted that strength on pushing, pulling and 
twisting was about 50% in the right hand compared to the left 
hand, and grip strength was also 50% in the right hand 
compared to the left hand.  The examiner also noted 
osteoarthritis in both hands.

The Veteran was afforded a VA examination in October 2006.  
The examiner noted that the Veteran sustained a through and 
through gunshot wound of the right hand in combat.  He 
underwent surgical debridement and apparent reduction of a 
fracture of the third metacarpal.  The Veteran stated that 
his hand was continuing to cause chronic problems with 
decreased grip as well as chronic pain.  His pain was worse 
if he used the hand or did any kind of gripping or lifting.  
The Veteran noted that he was bothered by cold sensitivity 
which caused intense pain in his right hand, and stated that 
he had decreased endurance in the right hand when he did 
repetitive activities.  He noted that the scars themselves 
did not cause much problem, other than the one at the tip of 
his middle finger which runs underneath the nail bed.  He 
noted that this caused some tenderness especially when he 
trimmed the nail.

On examination, the examiner, D.M., D.O., diagnosed the 
Veteran with chronic residuals of a gunshot wound of the 
right hand with chronic pain and fracture deformity of the 
third metacarpal with decreased grip upon repetitive use, and 
noted multiple scars of the right hand with no apparent 
functional impairment.  Dr. M. noted that his right hand was 
characterized by general atrophy in the hand, especially in 
the thenar eminence; however, the examiner noted that he also 
had some degree of atrophy in the left hand thenar eminence.  
Dr. M. noted that there was a five centimeter scar running 
along the longitudinal crease adjacent to the thenar 
eminence, and stated that when the Veteran fully extends his 
digits, there was some contracture and pulling of the 
adjacent soft tissue from the base of the thumb, noting that 
it was mildly tender, and the examiner noted that the scar 
seemed to be somewhat fixed to the underlying structure.  Dr. 
M. also noted a very faint, barely visible scar of 4 
centimeters length on the dorsum of the right hand over the 
third metacarpal.  That scar was nontender, not inflamed and 
not fixed to underlying structures.  He also had a one 
centimeter scar at the tip of the index finger and another 
similar scar at the tip of the middle finger.  The middle 
finger scar was mildly tender upon palpation whereas the 
index finger scar was not.  The examiner also noted an 
irregular scar of about three centimeters length on the 
flexor surface of the right thumb.  Dr. M. noted that the 
Veteran had normal light touch sensation in all digits upon 
monofilament testing, and stated that all digits had good 
capillary refill.  The Veteran was able to oppose the thumb 
to the remaining four digits with no apparent difficulty, and 
his grip strength was 4+/5, with some pain upon firm grip.

In this case, after examining the relevant evidence of 
record, the Board finds that the Veteran is not entitled to a 
higher evaluation under diagnostic code 5308 because the 
evidence of record does not reflect severe muscle disability 
involving the hand.  See 38 C.F.R. § 4.56(4).  Here, the type 
of injury was a gunshot wound.  The wound was not the result 
of a high velocity missile, or large or multiple low velocity 
missiles.  Further, the injury did not involve a shattering 
bone fracture or open communicated fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
or intermuscular binding and scarring.  Rather, the injury 
involved the fracture of the Veteran's right third metatarsal 
bone which was treated with open fixation and a plaster cast.  
His wound healed and his injury resulted in a fair to good 
union of the fracture.  See November 1967 Report of Medical 
Examination, and July 2005 VA examination.  

Further, the objective findings did not contain evidence that 
the Veteran's hand muscles swell or harden abnormally in 
contraction, nor do the objective findings contain evidence 
of ragged, depressed and adherent scars, loss of deep fascia 
or muscle substance or soft flabby muscles in the wound area.  
Specifically, regarding scarring, the June 2004 VA examiner 
noted that the Veteran's right hand revealed a well-blended, 
well healed, almost indistinguishable, non-cheilotic, non-
functionally limiting scar in the right palmar surface, which 
measured 5.5 centimeters in length and was perfectly aligned 
with the life line crease in the palmar surface of the right 
hand.  Although the October 2006 VA examiner noted a five 
centimeter scar running along the longitudinal crease 
adjacent to the thenar eminence which was somewhat fixed to 
the underlying structure, the examiner also noted a four 
centimeter scar on the dorsum of the right hand over the 
third metacarpal which was nontender, and not fixed to 
underlying structures.  This medical evidence related to 
scarring on the Veteran's right hand does not show evidence 
of depressed and adherent scars, another characteristic of a 
severe muscle disability.

Regarding tests of strength, endurance, and coordinated 
movements compared with the corresponding muscles of the 
uninjured side, although the July 2005 examiner noted that 
the strength on pushing, pulling and twisting was about 50% 
in the right hand compared to the left hand, the October 2006 
VA examiner stated that his grip strength was 4+/5 in the 
right hand.  Taking into account both examinations, the Board 
finds that although the July 2005 test of strength, 
demonstrates positive signs of impairment, after taking into 
account the October 2006 grip strength results, the level of 
functional impairment does not tend to show severe impairment 
of function compared to the corresponding muscles of the 
uninjured side, but rather is more indicative of moderately 
severe impairment.

Regarding muscle atrophy, the July 2005 VA examiner, Dr. H., 
noted that although the muscles of the thenar eminence of the 
right hand appeared to be somewhat atrophic, the left hand 
also had a similar atrophic appearance, so this atrophic 
appearance could not be secondary to the old gunshot wound.  
Based on the above analysis, the Board does not find that the 
Veteran is entitled to a higher evaluation under diagnostic 
code 5308 because the medical evidence of record does not 
reveal evidence of a severe muscle disability.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic code 5309 
relates to Muscle Group IX, which involves the intrinsic 
muscles of the hand, including the thenar eminence, the short 
flexor, opponens, abductor, and adductor of the thumb, 
hypothenar eminence, the short flexor, opponens, and abductor 
of the little finger, 4 lumbricales, and 4 dorsal and 3 
palmar interossei.  Muscle Group IX functions to supplement 
the strong grasping movements of the forearm muscles with 
delicate manipulative movements.  38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2008).  Because the hand is so compact 
a structure, isolated muscle injuries are rare, and these 
injuries are rated based on limitation of motion. 38 C.F.R. § 
4.73, Diagnostic Code 5309, Note.  In this case, the July 
2005 VA examiner found no evidence of ankylosis, and also 
noted that range of motion for all joints and the right wrist 
were normal.  Dr. H. noted that when the hand was evaluated 
as a unit, the Veteran could touch the tips of each finger 
with the tip of the thumb without any problems, and could 
make a fist and the tips of all fingers touched the crease of 
the palm without any gaps.  These findings do not demonstrate 
ankylosis of individual or multiple digits and an evaluation 
in excess of 20 percent is not warranted for limitation of 
motion of any individual digits.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-30 (2008).  Accordingly, an increased 
evaluation is not warranted under Diagnostic Code 5309.

An increased evaluation under scar diagnostic codes has also 
been considered. Schafrath, 1 Vet. App. 589.  The scarring is 
not of the head, face, or neck, does not cover an area 
exceeding 72 square inches, and does not cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 
(2008).  There is no suggestion that scarring causes 
limitation of function beyond that already contemplated by 
the 20 percent rating in effect for muscle damage.  As for 
other symptoms due to the scarring, it appears that the 
Veteran has some tenderness on account a scar at the tip of 
his finger; however, no examiner found the scar to be painful 
as required by 38 C.F.R. § 4.118, Diagnostic Code 7804 in 
order for a separate compensable rating to be assigned.

Based on the above analysis, the Board finds that after 
considering all possible diagnostic codes related to the 
muscles, fingers and scarring, a rating in excess of the 
currently assigned 20 percent for the Veteran's gunshot wound 
residuals of the right hand is not warranted.

III. TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for 
posttraumatic stress disorder (PTSD) rated as 30 percent 
disabling, and for residuals of a gunshot wound of the right 
hand rated as 20 percent disabling.  Thus, with the Veteran's 
combined service-connected disability evaluation at less than 
70 percent, an award of TDIU is not warranted based on 
disability percentages.  38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran contends that his service-connected PTSD and 
right hand injury prevent him from securing or following any 
substantially gainful occupation.  On his January 2004 
application for individual unemployability, the Veteran 
stated that he completed two years of college.  He stated 
that he last worked full time in November 1995 as a loading 
dock manager, noting that he worked from January 1993 until 
January 1995 in this occupation.  The Veteran also stated 
that he worked as a restaurant manager from 1983 through 
1993.  The Veteran filed another application for individual 
unemployability in November 2005, noting that he worked in a 
maintenance and repair capacity for Block Corporation from 
January 1984 through January 1993, stating that he lost no 
time from work due to his illness.  He also noted that he 
worked full time for Wood River Gas, replacing furnaces and 
hot water heaters from January 1994 through June 1994.  The 
Veteran noted that he did not leave his last job because of 
his service-connected disabilities.  See November 2005 
application for individual unemployability.  

A September 1996 medical evaluation by B.C., M.D. for SSA 
disability evaluation purposes, revealed that the Veteran had 
14 years of education and had been working in the heating and 
cooling area, and was working as a cook in a restaurant.

Regarding the severity of the Veteran's service-connected 
disabilities, in particular his service-connected PTSD, the 
most recent September 2006 VA examiner found that the Veteran 
had normal speech, his thought content was relevant, and his 
thought processes sequential and goal directed.  The examiner 
noted that there was no evidence of any difficulties related 
to attention or concentration; insight and judgment appeared 
to be relatively intact, and no delusions or hallucinations 
were detected.  The examiner noted that the Veteran's 
domestic life was fraught with discord and frustration, but 
stated that these problems were the result of his wife's lack 
of discipline regarding credit cards.  The examiner assigned 
a global assessment of functioning (GAF) score of 62, based 
on the Veteran's PTSD symptoms alone.

Regarding the Veteran's residuals of gunshot wound to the 
right hand, the July 2005 VA examiner noted that strength on 
pushing, pulling and twisting was about 50% in the right hand 
compared to the left hand, and grip strength was also 
decreased in the right hand.  The September 2006 VA examiner 
noted decreased endurance with repetitive activities, and 
also described a scar but stated that it did not cause 
functional impairment.

In this case, the evidence of record does not reveal that the 
Veteran's service-connected  PTSD and gunshot wound residuals 
of the right hand combine to make him unable to follow a 
substantially gainful occupation.  Rather, the record shows 
that it is the Veteran's non-service connected heart 
disabilities, which include coronary artery disease with 
angina pectoris, requiring a quadruple coronary bypass that 
makes certain types of physical employment difficult.  See 
Christian Hospital Northeast-Northwest Operative Report, and 
medical records from Alton Multi Specialists related to the 
Veteran's cardiomyopathy.  Specifically, the Veteran's SSA 
records show that disability benefits were granted effective 
November 1995 for myocardial infarction and cardiomyopathy.  
In fact, at a June 2004 VA examination, the Veteran himself 
noted that he was then unemployed and on social security 
disability secondary to heart disease and generalized whole 
body arthritis.  However, he also noted that despite his 
heart disease, he still worked on a private antique business, 
refinishing and selling antiques from his home.

The record does not contain a medical opinion or statement 
from the Veteran's employer suggesting that the Veteran was 
forced to retire or was terminated as a result of his 
service-connected PTSD or right hand disability; nor does the 
evidence suggest that the Veteran's PTSD or right hand wound 
made him unemployable.  The Board acknowledges that if the 
Veteran was working, his PTSD and his right hand gunshot 
wound residuals would have an adverse effect on employment, 
especially with activities that required pushing, pulling, or 
gripping with the right hand, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Here, the Veteran is in receipt of a 30 percent rating for 
his PTSD, and a 20 percent rating for his gunshot wound 
residuals of the right hand, which ratings are intended to 
compensate him for loss of working time due to symptoms of 
his disabilities.  There is no evidence suggesting that these 
problems combine to make him unemployable.  As noted above, 
he certainly can not work in certain jobs which require 
prolonged use of his right hand, but this service-connected 
problem does not preclude substantially gainful employment.  
Regarding his service-connected PTSD, the most recent medical 
examination assigned a GAF score of 62, which suggests that 
although the Veteran would have some difficulty in 
occupational functioning, a GAF score of 62 is not indicative 
of an inability to maintain or obtain substantially gainful 
employment.  The Board notes that the GAF score of 61 - 70 is 
defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  As such, the 
Board finds that a recent psychological assessment which 
includes a GAF score of 62, does not suggest that the 
Veteran's PTSD is severe enough to preclude substantially 
gainful employment, even when disability of the right hand is 
also considered.

Further, the evidence does not suggest an unusual disability 
picture as to render impractical the application of the 
regular schedular criteria; nor does the evidence reveal that 
the Veteran's PTSD or right hand gunshot wound residuals 
resulted in frequent periods of hospitalization.  In summary, 
given the lack of evidence showing unusual disability that is 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound of the right hand is denied.

Entitlement to a total disability rating based on individual 
employability due to service-connected disability (TDIU) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


